Case 2:21-cv-00678-JS-AYS Document 46 Filed 05/03/21 Page 1 of 1 PageID #: 238


             CALCATERRA POLLACK LLP

                                        May 3, 2021

VIA ECF

Honorable Joanna Seybert
United States District Judge
Eastern District of New York
Alfonse M. D’Amato Federal Building
United States District Court
100 Federal Plaza, Courtroom 1030
Central Islip, New York 11722

       Re:    Stewart v. Hain Celestial Group, Inc., Case No. 2:21-cv-00678-JS-AYS


Dear Judge Seybert,

       I am writing to request that my appearance as counsel for plaintiffs Nicole Stewart,
Elizabeth Agramonte and Summer Apicella (“Plaintiffs”) be withdrawn in the above-referenced
matter. The three above-named Plaintiffs will continue to be represented by Janine L. Pollack
and James Aliaga of my firm, as well as by Lori G. Feldman, David J. George and Brittany L.
Brown of George Gesten McDonald, PLLC. Accordingly, no parties would be prejudiced if this
motion is granted. Thank you for your attention to this matter.

                                                  Respectfully submitted,

                                                  /s/ Michael Liskow
                                                  Michael Liskow

cc:    Counsel of record (via ECF)




1140 Avenue of the Americas           PO BOX 257                            TEL: 212.899.1760
9th Floor                             NEW SUFFOLK NY 11956                  FAX: 332.206.2073
New York, NY 10036-5803
                                                               calcaterrapollack.com
